Citation Nr: 0520102	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  99-16 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  For the period April 30, 1999, to September 15, 2003, 
entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain, to include the issue of entitlement to an 
extra-schedular rating under 38 C.F.R. § 3.321 (2004).

2.  For the period September 16, 2003, to the present, 
entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, to include the issue of entitlement to an 
extra-schedular rating under 38 C.F.R. § 3.321 (2004).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION
 
The veteran had active military service from June 1963 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's rating 
of 10 percent for lumbosacral strain.  In March 2005, the RO 
increased the veteran's rating to 20 percent, effective 
September 16, 2003.  The veteran requests a higher rating.

The veteran testified before an RO hearing officer in October 
1999.  A transcript of the hearing is of record.  In November 
2000 and August 2003, the Board remanded the veteran's case 
to the RO for further development.  The case was returned to 
the Board in June 2005.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  For the period April 30, 1999, to September 15, 2003, the 
veteran's lumbosacral strain manifested with slight 
limitation of motion, and no neurological symptoms.

3.  For the period September 16, 2003, to the present, the 
veteran's lumbosacral strain manifested with moderate 
limitation of motion, evidenced by forward flexion limited to 
40 degrees with pain, extension limited to 15 degrees with 
pain, lateral flexion limited to 20 degrees with pain, and 
rotation limited to 25 degrees with pain, and no neurological 
symptoms.

4.  The veteran's lumbosacral strain does not preclude the 
veteran from obtaining employment.


CONCLUSIONS OF LAW

1.  For the period April 30, 1999, to September 15, 2003, the 
criteria for an evaluation in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 3.321 (2004).

2.  For the period September 16, 2003, to the present, the 
criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004); 38 C.F.R. § 3.321 (2004).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in April 1999, before the enactment of the VCAA.  A 
rating action in June 1999 denied an increased rating for the 
back disorder.

Letters dated in December 2000, April 2002, November 2002, 
April 2003, May 2004, July 2004, and November 2004 provided 
the veteran the notice required under the VCAA and the 
implementing regulations.  The December 2000, April 2002 and 
November 2002 letters requested that the veteran submit names 
and contact information for any medical providers that 
treated him for his disability.  In the April 2003 letter, 
the Board informed the veteran that a VA examination would be 
scheduled for him.  The May 2004 letter also informed the 
veteran that he was to be scheduled for a VA examination and 
informed him of the status of his appeal and what evidence VA 
would attempt to obtain on his behalf.  In the July 2004 
letter, the RO requested that the veteran submit any evidence 
that he had in his possession that pertained to his appeal.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

Additionally, the July 1999 statement of the case (SOC) and 
December 1999, December 2002, and March 2005 supplemental 
statements of the case (SSOC) provided guidance regarding the 
evidence necessary to substantiate his claim.  The July 1999 
statement of the case provided the veteran with the rating 
criteria for lumbosacral strain as found in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, effective prior to September 
26, 2003.  The December 2002 SSOC provided the veteran with 
VA's duty to assist requirements as found in 38 C.F.R. 
§ 3.159.  The March 2005 SSOC included the amended 
regulations for disabilities of the spine found in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004), which were 
effective September 26, 2003.  In addition, the rating 
criteria for intervertebral disc syndrome, effective 
September 23, 2002, were provided as found in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004) (formerly Diagnostic 
Code 5293).  Finally, the rating criteria for intervertebral 
disc syndrome in effect prior to September 23, 2002, found in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), were provided 
to the veteran.  The November 2000 and August 2003 Board 
remands also provided guidance to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

In an October 1971 rating decision, the RO granted the 
veteran service connection for lumbosacral strain with a 10 
percent evaluation.
In April 1999, the veteran submitted a claim for an 
evaluation in excess of 10 percent for lumbosacral strain.

In May 1999, the veteran underwent a VA examination, wherein 
he reported having chronic low back pain with soreness and 
some tingling posteriorly down to his heels.  He could not 
sit or stand for a long period of time.  The pain increased 
in the morning.  He described relatively chronic low grade 
pain.  He denied bowel or bladder dysfunction, and numbness 
or weakness.  He had no fever, chills, or weight loss.  His 
appetite was fair.  Range of motion testing of the lumbar 
spine revealed forward flexion limited to 90 degrees, 
extension limited to 35 degrees, bilateral rotation limited 
to 45 degrees and bilateral lateral flexion limited to 40-45 
degrees.  There was normal lumbar lordosis.  The back was 
tender to palpation in the inferior lumbar region and near 
the posterior superior iliac spine.  Deep tendon reflexes 
were normal.  Straight leg raising was negative.  He had 
normal pulses, normal sensation and normal strength.  The 
diagnosis was chronic low back strain with mechanical back 
pain.  There was no evidence of neurologic involvement.  X-
rays of the lumbar spine revealed normal alignment of the 
lumbosacral spine.  The vertebral bodies and the posterior 
element were intact.  There was no evidence of spondylolysis 
or spondylolisthesis.  There was mild decreased disc space 
height with associated mild spondylosis at L2-L3, L3-L4 and 
L4-L5.  The diagnosis after review of the X-ray was mild 
degenerative disc disease.

During an October 1999 RO hearing, the veteran testified that 
he had swelling in his back and numbness in his leg.  He 
could only stand or sit for 20 to 30 minutes because of the 
pain.  He had constant pain that radiated to his legs.  He 
also had muscle spasms that felt like a popping in the back 
of the neck and limitation of motion when bending from side 
to side and forward and backward.  He stated that he could 
not find a job because of his back pain.

In the veteran's representative's August 2000 written brief 
presentation, the representative argued that the RO had 
failed to consider the veteran's degenerative disc disease 
when rating his disability.

A January 2001 VA outpatient medical record reveals that the 
veteran complained of paresthesias in his hands, arms, legs 
and feet.  Objective examination of the back revealed 
tenderness localized in the lumbar spine at L3 to S1.  
Tingling and numbness were reported in the bilateral 
posterior legs and the posterior arms, and palmar surfaces of 
both hands.  The pertinent impression was low back pain with 
degenerative disc disease.

A February 2001 private medical record shows that a magnetic 
resonance imaging (MRI) of the lumbar spine was conducted.  
The MRI revealed generalized lumbar spondylosis and small 
posterior osteophytes and areas of disc bulge with varying 
degrees of lateral recess stenosis.  There was no evidence of 
large disc extrusion or free fragment.

In March 2001, the veteran underwent a VA neurological 
examination.  Cranial nerves and motor system demonstrated no 
abnormality.  Sensory examination was normal.  Tendon 
reflexes were present and symmetrical though the ankle jerks 
were less active than other reflexes.  The examiner found 
that there was no evidence of any peripheral nerve, nerve 
root or spinal cord abnormality.  In a March 2001 addendum, 
the examiner noted that he had reviewed the veteran's case 
file and stated that his determination that the veteran had 
no neurologic abnormalities related to a lumbosacral strain 
remained the same.

In March 2001, the veteran underwent a VA orthopedic 
examination, wherein he reported having low back pain and 
tingling posteriorly down both thighs and lower legs, but not 
into the feet.  Physical examination revealed that the 
veteran was diffusely tender along the spine.  On straight 
leg raising, he had low back pain on either side, and there 
was no particular radicular pain produced by this test.  
Patrick's test resulted in low back pain in the midline on 
the figure of four position on either side.  The test did not 
cause sacroiliac pain.  The veteran was able to flex the low 
back to 105 degrees and extend to 30 degrees.  No muscle 
spasm was detected and there was no listing.  Neurologically 
motor strength and tone were normal in both lower 
extremities.  Deep tendon reflexes were 1+ at both knees and 
ankles.  The veteran reported that pinprick and light touch 
were abnormal diffusely in both lower extremities, but he did 
wince and jump on pinprick.  The diagnosis was low back pain.  
The examiner opined that there were no objective findings 
that would substantiate a radiculopathy, though the veteran's 
report of tingling down both lower extremities would raise 
that issue.  The examiner also did not detect any loss of 
lateral motion and did not think that pain or fatigability 
would diminish the veteran's range of motion.  He also did 
not detect any weakened movement or incoordination.

In March 2001, an X-ray of the veteran's lumbar spine was 
conducted and revealed diffuse osteoporotic changes.  Small 
marginal osteophytes were seen at all levels.  Disk spaces 
were relatively preserved.  Degenerative change involved the 
posterior elements at L4-L5 and L5-S1.

An April 2001 VA outpatient medical record shows the veteran 
had tenderness localized at L4-S1 of his spine with minimal 
radiation except for occasional numbness down his legs.

In an October 2001 letter, a VA physician stated that the 
veteran complained his severe low back pain kept him from 
employment.  Evaluations revealed the veteran had a 
significant degree of osteoporosis as well as moderate 
osteoarthritis.  He had continuous back pain and symptoms of 
radiculopathy with pain and tingling down his lower 
extremities.  The VA physician stated that the veteran was 
unable to hold gainful employment because of his disabling 
back pain.  The physician also opined that the veteran would 
remain out of work until further evaluation confirmed 
complete disability or definitive treatment improved his 
status.

In March 2002, the veteran underwent a VA examination.  The 
examination report noted that the veteran complained of pain 
and numbness down his legs.  He had pain every day and his 
back pain was worse than his leg pain.  He could not work 
secondary to the pain in his back.  He had no bowel or 
bladder symptomatology.  However, he had some weakness in his 
legs.  Physical examination revealed that the veteran was 
four inches short of touching his toes.  He could extend the 
lumbar spine 20 degrees.  Left and right lateral bending of 
the spine were full.  He had normal motor group testing in 
both lower extremities.  Sensory examination with two-point 
discrimination was completely intact.  He had normal and 
symmetrical deep tendon reflexes with a downgoing Babinski 
and without any clonus.  There were no focal motor or sensory 
deficits in either lower extremity with a normal dorsalis 
pedis pulse.  He was tender to palpation globally around his 
lower lumbar spine.  There was no muscle spasm in extreme 
forward bending and no loss of lateral motion.  There was no 
abnormal mobility on forced motion.  The veteran did not list 
his entire spine and did not have a positive Goldthwaite's 
sign.  The examiner opined that the veteran had some 
musculoskeletal back pain and some range of motion loss 
during flare-ups and excess fatigability.  Additional range 
of motion loss or ankylosis due to pain or flare-ups was 
impossible to assess in terms of degrees.

In April 2002, the veteran underwent a VA neurological 
examination.  The examination demonstrated no evidence of 
sensory loss, reflex changes or motor weakness in either 
lower extremity.  There was some giveaway weakness when 
testing the foot muscles in either foot, but there was 
clearly no weakness present.  Range of motion of his back was 
full but he complained of pain as he bent forward or bent to 
either side.  The examiner opined that there were no 
neurologic abnormalities associated with the veteran's lumbar 
back strain.

A September 2002 VA outpatient medical record shows that the 
veteran complained of intermittent numbness in both posterior 
legs and the right arm.  

In November 2004, the veteran underwent a VA examination.  It 
was noted that the veteran was not employed.  The veteran 
reported not being able to cut the grass and sit or stand for 
long periods of time.  He had not had any incapacitating 
episodes from intervertebral disk syndrome in the last 12 
months.  Range of motion testing of the lumbar spine revealed 
flexion to 30 degrees without pain and to 40 degrees with 
pain, extension to 10 degrees without pain and to 15 degrees 
with pain, lateral flexion to 15 degrees without pain and to 
20 degrees with pain, and rotation to 15 degrees without pain 
and to 25 degrees with pain.  The examiner noted that the 
range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance.  Range of motion did 
not change with repetitive use.  A neurological examination 
was conducted and revealed bilateral straight leg raising 
sign at 30 degrees.  The neurological examination was 
negative.  There was no motor weakness and no sensory 
findings.  The deep tendon reflexes were normal and the gait 
was very bizarre and suggestive of functional.  An MRI of the 
veteran's spine, conducted in 2001, was reviewed and showed 
multiple spondylotic abnormalities particularly lateral 
recess stenosis at L4-L5 and L5-S1 with no spinal canal 
stenosis and no herniated disk.  The diagnosis was low back 
pain due to lateral recessed stenosis at L4-L5 and L5-S1.  
The examiner found that these changes were consistent with 
degenerative disease and in general were considered symptoms 
of growing older and not related any accident.  The examiner 
also opined that there was no listing of the whole spine to 
the opposite side.  In addition, he could not estimate 
additional range of motion loss during flare-ups without 
resorting to speculation, as he did not witness the veteran 
during a flare-up.  Further, the examiner stated that it was 
at least as likely as not that the veteran's lumbosacral 
strain would cause marked interference with employment 
because of his marked reduction in lumbar range of motion.

In a March 2005 rating decision, the RO increased the 
veteran's rating to 20 percent for lumbosacral strain, 
effective September 16, 2003.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).

In deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (2000).

5293
Intervertebral Disc Syndrome

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0
Severe; recurring attacks, with intermittent relief
4
0
Moderate; recurring attacks
2
0
Mild
1
0
Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)

529
5
Lumbosacral Strain

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility 
on forced motion
4
0
With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position
2
0
With characteristic pain on motion
1
0
With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
26, 2003).

5292 
Spine, limitation of motion of, lumbar
Severe
4
0
Moderate
2
0
Slight
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003). 

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration 
of at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during 
the past 12 months....

40
With incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during 
the past 12 months.......

20
With incapacitating episodes having a total duration 
of at least one week but less than two weeks during 
the past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002)

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): 
Rating
With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease.  

Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).


Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10

Note (1): For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode 
is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a 
higher evaluation for that segment. 


38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

 

 

 
38 C.F.R. § 4.71, Plate V (2004)

Increased Rating for Lumbosacral Strain

For the period April 30, 1999, to September 15, 2003, the 
Board finds that a rating in excess of 10 percent for the 
veteran's lumbosacral strain is not warranted.  

As such, neither the May 1999, March 2001, March 2002, nor 
April 2002 VA examinations found that the veteran had any 
neurological symptoms associated with his lumbosacral strain.  
In addition, the May 1999 VA examination showed the most 
severe limitation of motion of the lumbar spine, which was 
forward flexion of 90 degrees and 35 degrees of extension, 45 
degrees of bilateral rotation and 40-45 degrees of bilateral 
lateral flexion.  The Board finds that this range of motion 
of the lumbar spine is slight or mild.  

Using the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, the veteran's symptoms 
are found to be mild, which would meet the criteria for a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  For the veteran's disability to warrant a higher 
rating under this code, he would need moderate and recurring 
attacks of symptoms.  However, as the veteran had no 
neurological symptoms and mild limitation of range of motion 
of the lumbar spine, an evaluation in excess of 10 percent 
using this code is not warranted.

The criteria for intervertebral disc syndrome found at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) was amended 
September 23, 2002.  Under this amended code, the veteran's 
degenerative joint disease may be rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which requires bed rest prescribed by a physician 
and treatment by a physician.  There is no medical evidence 
of record that shows the veteran required bed rest prescribed 
by a physician and treatment by a physician due to 
intervertebral disc syndrome.  Hence, consideration of the 
lumbar spine pathology under revised Diagnostic Code 5293 is 
not for application in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Using the rating criteria for lumbosacral strain, effective 
prior to September 26, 2003, the veteran's disability also 
meets the criteria for a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  According to the 
medical evidence, the veteran was found to have slight 
limitation of motion due to pain.  Therefore, his symptoms 
are characteristic with pain on motion.  An evaluation in 
excess of 10 percent would require muscle spasm on extreme 
forward bending, and loss of lateral spine motion unilateral, 
in standing position, listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  According to the March 2001 and March 2002 VA 
examiners, the veteran was not found to have muscle spasm on 
forward bending.  In addition, the March 2002 examiner found 
that the veteran did not list his entire spine and did not 
have a positive Goldthwaite's sign.  The veteran did not have 
marked limitation of forward bending and he did not have loss 
of lateral motion with osteo-arthritic changes.  Therefore, 
an evaluation in excess of 10 percent using this diagnostic 
code is not warranted.

Using the rating criteria for limitation of motion of the 
lumbar spine, in effect prior to September 26, 2003, a rating 
in excess of 10 percent for the veteran's lumbosacral strain 
is also not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  As stated above, the veteran's limitation of 
motion is slightly limited.  Therefore, his disability meets 
the criteria for a 10 percent evaluation.  The veteran's 
limitation of motion of the lumbar spine is not found to be 
moderately limiting.  Therefore, an evaluation in excess of 
10 percent using this diagnostic code is not warranted.

Hence, for the period April 30, 1999, to September 15, 2003, 
a rating in excess of 10 percent for the veteran's 
lumbosacral strain, using all rating criteria in effect 
during this time period, is not warranted.

For the period from September 16, 2003, to the present, a 
rating in excess of 20 percent for the veteran's lumbosacral 
strain is not warranted.  As such, the November 2004 VA 
examiner found that the veteran had no neurological symptoms 
associated with his lumbar spine disability.  In addition, 
range of motion testing of the lumbar spine indicated a 
moderate limitation of range of motion, as flexion was 
limited to 40 degrees, extension limited to 15 degrees, 
lateral flexion was limited to 20 degrees and lateral 
rotation was limited to 25 degrees.  

Using the rating criteria for intervertebral disc syndrome, 
effective prior to September 23, 2002, the veteran's symptoms 
are characteristic of moderate symptoms of intervertebral 
disc syndrome with recurring attacks, which would warrant a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  A rating in excess of 20 percent is not applicable 
because the veteran's symptoms are not found to be severe.  
As the veteran has no neurological symptoms and is moderately 
limited in range of motion of the lumbar spine, a 20 percent 
rating is in order.

As stated previously, the criteria for intervertebral disc 
syndrome found at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) was amended September 23, 2002.  This diagnostic code 
rates the veteran's disability based on the frequency and 
duration of incapacitating episodes.  The November 2004 VA 
examiner found that the veteran did not have any 
incapacitating episodes for the last 12 months.  Therefore, a 
rating using this diagnostic code is not for application in 
this case.

Using the criteria for limitation of motion of the lumbar 
spine, in effect prior to September 26, 2003, the veteran's 
lumbosacral strain disability warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The November 
2004 VA examination revealed that the veteran's range of 
motion of the lumbar spine was moderately limited.  
Therefore, a 20 percent rating under this code is in order.  
A rating in excess of 20 percent is not warranted because the 
range of motion testing did not reveal severe limitation of 
motion of the lumbar spine.

The criteria for lumbosacral strain that was in effect prior 
to September 26, 2003 would yield a 20 percent rating as 
well, as the veteran was found to have loss of lateral spine 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  The 
November 2004 VA examiner found lateral flexion of the lumbar 
spine to be limited to 20 degrees with pain.  This limitation 
indicates a loss of lateral spine motion and would warrant a 
20 percent rating under this code.  The examiner found no 
listing of the whole spine to the opposite side and no 
positive Goldthwaite's sign or marked limitation of forward 
bending, which is required for a rating in excess of 20 
percent.  Therefore, a 20 percent rating under this 
diagnostic code is correct.

The rating criteria for disabilities of the spine were 
amended in September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  These amended criteria can be used 
to rate the veteran's disability as of the effective date of 
the regulation.  Therefore, these criteria will only be used 
for the period September 26, 2003, to the present.  According 
to the November 2004 VA examination, the veteran is limited 
in forward flexion of the lumbar spine to 40 degrees with 
pain and 30 degrees without pain.  As the amended rating 
criteria for disabilities of the spine do not consider 
symptoms such as pain, the Board finds that the veteran is 
limited in forward flexion to 40 degrees.  According to the 
rating criteria, the veteran's disability meets the criteria 
for a 20 percent evaluation because forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees.  An evaluation in excess of 20 
percent is not warranted because the veteran was not found to 
have forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

Although the diagnostic code for intervertebral disc syndrome 
changed from 38 C.F.R. § 4.71a, Diagnostic Code 5293 to 
Diagnostic Code 5243 on September 26, 2003, the rating 
criteria for intervertebral disc syndrome, based on 
incapacitating episodes, did not change.  Therefore, an 
evaluation under this code is not for application because the 
veteran was not found to have been prescribed bed rest by a 
physician, as stated above.

In sum, for the period April 30, 1999, to September 15, 2003, 
a rating in excess of 10 percent is not warranted using all 
rating criteria in effect during this time period.  For the 
period September 16, 2003, to the present, a rating in excess 
of 20 percent is not warranted using the rating criteria in 
effect prior to September 26, 2003 and the amended rating 
criteria effective September 26, 2003.


Extra-schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), an extra-schedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The evidence 
of records shows that the veteran testified during his 
October 1999 hearing that his lumbar spine disability 
interfered with his ability to find employment.  In addition, 
in an October 2001 letter, J.S., M.D., a VA physician opined 
that the veteran was unable to hold gainful employment due to 
disabling back pain and he would continue to remain out of 
work until further evaluation confirmed complete disability 
or definitive treatment improved his status.  Further, the 
November 2004 VA examiner opined that it was at least as 
likely as not that the veteran's lumbosacral strain would 
cause marked interference with employment because of his 
marked reduction in lumbar range of motion.  The Board notes 
that there is nothing unusual for an individual with a back 
disability being unable to perform manual labor and that some 
interference with employment is contemplated in the assigned 
evaluations for the lumbar spine.  Although, one VA examiner 
opined that the veteran's disability would cause marked 
interference with employment and another opined that he was 
unable to hold gainful employment until further evaluation 
confirmed complete disability, the examiners did not state 
that the veteran's disability would preclude employment.  
Further, it appears that the veteran's disability has not 
been confirmed as completely disabling.  Thus, in the absence 
of evidence of such factors, the Board determines that the 
criteria for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Therefore, 38 
C.F.R. § 3.321(b)(1) does not provide an additional basis for 
an increased evaluation.




ORDER

1.  For the period April 30, 1999, to September 15, 2003, 
entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain is denied.

2.  For the period September 16, 2003, to the present, 
entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain is denied.

3.  Entitlement to extra-schedular consideration for 
lumbosacral strain is denied.



	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


